355 F.2d 200
George HANN et al., Appellants,v.J. J. NAYLOR, Appellee.
No. 20261.
No. 20262.
United States Court of Appeals Ninth Circuit.
January 5, 1966.

Ronald Lansing, of Bailey, Swink, Haas, Seagraves & Lansing, Portland, Or., King, Miller, Anderson, Nash & Yerke, Portland, Or., for appellant.
Henry Camarot, of Sanders, Lively & Camarot Springfield, Or., for appellee.
Before BARNES, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
On consideration of the appeal, we find a strictly factual issue was determined in the District Court adverse to appellants. Under well-known rules governing our examination of evidence on an appeal, the evidence supports the trial court's determination, and we affirm.